Title: [Diary entry: 21 February 1787]
From: Washington, George
To: 

Wednesday 21st. Mercury at 24 in the Morning—45 at Noon and 36 at Night. Morning clear, but cold; ground hard froze—wind fresh all day from West. Doctr. Craik went away before breakfast—after wch. I rode to Muddy hole and Neck Plantations. Began to Sow Oats at the latter in the ground which the Plows went into on Monday abt. Noon, & finished yesterdy. about dinner time. They were not more than half (at the East end) harrowed; in the way the plow went yesterday and this forenoon it was too hard to do it. Ordered it to be done this afternoon tho’ the ground has not thawed much. Part of the ground about the place where the water had been drained from broke up in large flakes—whether because wet, or because the frost was in it when plowed yesterday I know not, but does not appear as if it would be made fine by harrowing & cross harrowing. The ground adjoining this (intended for Barley) which they were plowing to day, broke up in large flakes owing to the frost not being sufficiently out of it. Quaere will these large lumps or flakes crumble & fall to pieces by the sun & Rain when the frost is out?